PER CURIAM.
The defendant, James O. Hodges, appeals from a conviction of Possession of Heroin, *4La.R.S. 40:962 as a second offender, La. R.S. 15:529.1, for which he was sentenced to fifteen years in the state penitentiary.
The defendant perfected no bills of exceptions. We are, therefore, limited on appeal to a review of the pleadings and proceedings for discoverable error. La.C.Cr.P. art. 920; State v. Ash, 257 La. 337, 242 So.2d 535 (1971). We find none.
The conviction and sentence are affirmed.